Citation Nr: 0002249	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  98-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for emphysema and 
vascular disease, to include the question of whether service 
connection is warranted on the basis of in-service tobacco 
use.

2.  Entitlement to service connection for nicotine 
dependence, and disability attributable thereto.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in Roanoke, 
Virginia.

On July 22, 1998, the President signed the Internal Revenue 
Service Restructuring and Reform Act of 1998.  Pub. L. No. 
105-206, 112 Stat. 865, § 8202 (1998) (now codified at 38 
U.S.C.A. § 1103 (West Supp. 1999)).  Generally speaking, that 
Act prohibits service connection for death or disability 
resulting from an injury or disease due to in-service use of 
tobacco products by a veteran.  However, the prohibition 
applies only to claims filed on or after June 9, 1998.  
Inasmuch as the record shows that the veteran filed the 
current claim for benefits in October 1993, the new law has 
no effect on the disposition of this appeal.


FINDINGS OF FACT

1.  No competent evidence has been received to show that the 
veteran's emphysema or vascular disease can be attributed to 
a disease or injury incurred in service, to in-service 
tobacco use, to continued symptoms since service, or to an 
already service-connected disability.  Neither has competent 
evidence been received to show that a vascular disease was 
manifested to a degree of 10 percent or more during the one-
year period following the veteran's discharge from service.

2.  No competent evidence has been received to show that the 
veteran developed nicotine dependence due to service.



CONCLUSIONS OF LAW

1.  The claim of service connection for emphysema and 
vascular disease is not well grounded.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (1999).

2.  The claim of service connection for nicotine dependence, 
and disability attributable thereto, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that service connection should be 
granted for emphysema and vascular disease.  He says that he 
first used cigarettes in service, where they were provided to 
him at no cost.  He maintains, in essence, that the disorders 
in question can be attributed to tobacco use in service, or 
to nicotine dependence incurred therein.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service 
connection is also warranted where the evidence shows that a 
chronic disability or disorder has been caused or aggravated 
by an already service-connected disability.  38 C.F.R. 
§ 3.310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When 
disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 
Vet. App. 477, 485-86 (1999).  If the claimant does not meet 
this initial burden, the appeal must fail because, in the 
absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

With regard to tobacco, the VA General Counsel issued a 
precedent opinion in January 1993 that clarified when 
benefits may be awarded based upon tobacco use in service.  
See VAOPGCPREC 2-93 (Jan. 13, 1993).  The General Counsel 
concluded that if it is determined that a veteran incurred a 
disease or injury as a result of tobacco use in the line of 
duty in the active military, naval, or air service, service 
connection may be established for disability or death 
resulting from that disease or injury, even if the disease or 
injury does not become manifest until after discharge from 
service.  As to the question of whether nicotine dependence, 
per se, may be considered a disease or injury for VA 
disability compensation purposes, the General Counsel 
deferred to the Board's evaluation of the matter.  The 
General Counsel held that such a determination "is 
essentially an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles 
relating to that condition."  Id.

The VA General Counsel revisited issues pertaining to tobacco 
use and nicotine dependence in May 1997.  See VAOPGCPREC 19-
97 (May 13, 1997).  Referring to a memorandum issued by the 
VA Under Secretary for Health earlier that same month-to the 
effect that nicotine dependence may be considered a 
"disease" for VA compensation purposes-the VA General 
Counsel indicated that, assuming VA adjudicators adopted the 
Under Secretary's conclusion that nicotine dependence may 
properly be considered a disease, then two principal 
questions would remain to be answered by adjudicators 
evaluating a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence under 
38 C.F.R. § 3.310(a):  (1) whether the veteran acquired a 
dependence on nicotine during service; and (2) whether 
nicotine dependence which arose during service may be 
considered the proximate cause of disability or death 
occurring after service.  The General Counsel indicated that 
whether a veteran is dependent on nicotine is a medical 
issue, and stated that, in making determinations on proximate 
cause, adjudicative personnel must consider whether there is 
a supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  It was noted that such supervening causes could 
include sustained full remission of the service-related 
nicotine dependence and subsequent resumption of the use of 
tobacco products, creating a de novo dependence, or exposure 
to environmental or occupational agents.  See also Davis v. 
West, No. 97-1057 (U.S. Vet. App. Nov. 19, 1999).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the claims of service connection 
for emphysema and vascular disease, and the claim of service 
connection for disability due to nicotine dependence, are not 
well grounded.  Although the veteran maintains that his 
current difficulties with emphysema and vascular disease can 
be attributed to service, his service medical records are 
negative for these conditions, and no competent evidence has 
been received to show that either disorder can be attributed 
to a disease or injury incurred in service, to in-service 
tobacco use, to continued symptoms since service, or to an 
already service-connected disability.  Neither has competent 
evidence been received to show that a vascular disease was 
manifested to a degree of 10 percent or more during the one-
year period following the veteran's discharge from service, 
or to show that he developed nicotine dependence due to 
service.

A February 1999 letter from a VA gastroenterologist is the 
only medical evidence of record that speaks to the 
relationship between the veteran's tobacco use and his 
problems with emphysema and vascular disease.  The letter 
states, in pertinent part:

	The [veteran's] problems with emphysema and 
to some extent with his vascular system are 
related in large part to exposure to tobacco 
smoke in the remote past.  He became addicted 
to tobacco years ago and it took him a number 
of years to overcome this addiction.

Although the letter tends to show that the veteran developed 
nicotine dependence at some time in the past, and that his 
current difficulties are related to tobacco use, the opinion 
expressed is too vague to make the veteran's claims 
plausible.  This is so because the letter indicates only that 
he became addicted to tobacco years ago, and that his 
exposure to tobacco smoke was in the remote past, and does 
not contain any specific information as to whether the 
addiction and/or exposure is in any way related to military 
service.

For all the foregoing reasons, the Board finds that the 
veteran's claims are not well grounded.  The appeal must 
therefore be denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

